DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on July 20, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received July 20, 2021 (the “Response”) and the interview conducted June 16, 2021 (the “Interview”). 
In response to the Response and the Interview, the previous (1) rejection of claims 2, 9, and 16 under 35 U.S.C. § 112(a); and (2) rejection of claims 1–3, 5–10, 12–17, 19, and 20 under § 103
are WITHDRAWN.
Claims 1–20 are currently pending.  

Allowable Subject Matter
Claims 4, 11, and 18 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of the base claim and any intervening claims.


Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–20 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
 (A) claim 1, line 18, “said partitioning” lacks clear antecedent basis.  See MPEP 2173.05(e).  The Examiner is uncertain as to whether “said partitioning” refers to partitioning the workload at line 8 or partitioning the data buffer at line 9. 
Claims 8 and 15 by analogy.
	(B) claim 8, line 4, “the plurality of memory devices” lacks clear antecedent basis.  Claim 15, line 6 by analogy.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Applicants’ arguments with respect to the rejection of claims 1–3, 5, 6, 8–10, 12, 13, 15–17, and 19 as being obvious over Schmidt (US 8,719,833 B2; filed May 6, 2014) in view of Arad (US 9,788,210 B1; filed June 11, 2013) (see Response 8–11) have been considered but are now moot.

Schmidt and Gulati
Claims 1–3, 5, 6, 8–10, 12, 13, 15–17, and 19 are rejected under 35 U.S.C. § 103 as being obvious over Schmidt in view of Gulati et al. (US 9,009,541 B2; filed Aug. 20, 2012).
Regarding claim 1, while Schmidt teaches a system (fig. 1, item 100) comprising:
a plurality of memory device
a plurality of processing units (fig. 3, work process items 310a–d; “a work process 310 may be any computer program, computer processor, server, workstation, instance of a computer program, thread of execution within a computer program, or other data processing element used to process a work item such as a batch job” at 10:10–14), wherein each processing unit of the plurality of processing units is coupled to one or more local memory devices (“any other local . . . computer, such as additional clients, servers, or other devices communicably coupled to network 112 but not illustrated in FIG. 1” at 5:45–47) of the plurality of memory devices;
wherein the system is configured to:
partition a workload (fig. 3, workload item 302) into a plurality of workgroups (fig. 3, work package items 302a–f; “the work items may be grouped into work packages 302a-f comprising one or more work items” at 10:30–32); 

determine which subset (“the load balancer 104 may assign only a subset of the workload to the work processes 310.  In other words, only a fraction of the total number of work items identified at 202 as being available for load balancing distribution is initially assigned to work processes” at 10:34–38; “divide the workload evenly among a fixed number of work processes such that each work process receives the same number of work items for processing, or the load balancing module 104 may assign different amounts of work items to different work processes” at 7:45–49) of the plurality of workgroups to dispatch to each processing unit of the plurality of processing units based at least in part on the data sharing patterns (which work items are available for load balancing distribution in first iteration at 10:34–38); and 
dispatch (at fig. 2, items 204, 208) the plurality of workgroups (fig. 3, work package items 302a–f) to the plurality of processing units (fig. 3, work process items 310a–d) based on said partitioning,
Schmidt does not teach (A) partition a data buffer into a plurality of partitions and map the plurality of partitions to the plurality of memory devices; and (B) the availability for load balancing distribution functionality being accessing given data or a given data partition of the plurality of partitions.

accessing given data or a given data partition (“reading of the stored trace information” at 6:35-36; “Access times” at 6:37) of the plurality of partitions.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Schmidt’s system to partition a data buffer into a plurality of partitions and map the plurality of partitions to the plurality of memory devices; and (B) Schmidt’s availability for load balancing distribution functionality to be accessing given data or a given data partition of the plurality of partitions as taught by Gulati to “provide greater flexible and efficient data storage” and “provide more efficient reading” of information.  Gulati 6:34–36.
Regarding claim 2, Schmidt teaches wherein the system is further configured to dispatch M consecutive workgroups to each processing unit, wherein M is greater than one and is equal to a total number of workgroups divided by a number of processing units, and wherein each workgroup is a collection of related work-items that execute on a single processing unit (
Because Schmidt discloses “[t]he load balancing module 104 may divide the workload evenly among a fixed number of work processes such that each work process receives the same number of work items for processing” at 7:44–47 and fig. 3 illustrating (1) N number of work packages of workload item 302; and (2) 4 work process items 310, Schmidt, then, at least suggests N=8 number of work packages divided evenly among 4 work process items 310.  See MPEP § 2144.05 (reciting “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 . . . (CCPA 1976).”).  
).
Regarding claim 3, while Schmidt teaches partitioning the workload (fig. 3, workload item 302) into M workgroup partitions (fig. 3, work package items 302a–f), wherein M is a positive integer, Schmidt does not teach partitioning the first data buffer into more than M data partitions.
Gulati teaches partitioning a first data buffer (fig. 4, item 340) into more  data partitions M data partitions (fig. 4, partition items 342a-m, wherein “m” partition is greater than Schmidt’s “f” work packages).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Schmidt’s system to further be configured to partition the first data buffer into more than M data partitions as taught by Gulati to “provide greater flexible and efficient data storage” and “provide more efficient reading” of information.  Gulati 6:34–36.
Regarding claim 5, Schmidt teaches wherein the system is further configured to: determine how to map partitions (“divide the workload evenly among a fixed number of work processes such that each work process receives the same number of work items for processing, or the load balancing module 104 may assign different amounts of work items to different work processes” at 7:45–49) to the plurality of memory devices based on the data sharing patterns (the work package items 302a–f are from a business application for concurrent processing within a short period of time at 7:37–55; complexity of work items at 7:51–52; “The workload 302 may consist of multiple work items, for example, with each 
Regarding claim 6, Schmidt teaches wherein the system comprises a dispatch table (“load balancing module 104 may divide the workload evenly among a fixed number of work processes such that each work process receives the same number of work items for processing, or the load balancing module 104 may assign different amounts of work items to different work processes” at 7:44–49; fig. 2, item 204) implemented as a bit vector to specify which workgroup identifier (ID) maps to which processing unit on a kernel basis (fig. 1, item 128), wherein the system is configured to update (fig. 2, item 208) the dispatch table once workgroup partitioning has been determined.
Regarding claim 8, Schmidt teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 8.
Regarding claims 9, 10, 12, and 13, claims 2, 3, 5, and 6, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2, 3, 5, and 6 are, respectively, equally applicable to claims 9, 10, 12, and 13.
Regarding claim 15, Schmidt teaches a non-transitory computer readable medium (fig. 1, item 120) storing program instructions, wherein the program instructions are executable by a processor (fig. 1, item 118) to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
Regarding claims 16, 17, and 19, claims 2, 3, and 5, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2, 3, and 5 are, respectively, equally applicable to claims 16, 17, and 19.

Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Schmidt in view of Gulati, and in further view of Taylor et al. (US 10,229,468 B2; filed June 3, 2015).
Regarding claim 7, while Schmidt teaches the system is configured to partition the workload (fig. 3, item 302) into sets of workgroups (fig. 3, items 302a–f) along the first one dimension of the workload while keeping a second dimension and a third dimension of the workload fixed, Schmidt does not teach a three-dimensional workload.
Taylor teaches a three-dimensional workload (fig. 1, item 24; fig. 4a, item 46).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Schmidt’s workload to be a three-dimensional workload as taught by Taylor to “to execute visually intensive computer graphics applications such as 3D (three-dimensional) computer games, flight simulators and other 3D imaging applications involving user interaction, scene management and rendering, physics modeling, artificial intelligence and other relatively complex functions..”  Taylor 2:13–19.
Regarding claims 14 and 20, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claims 14 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 8923283 B2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449